PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FINGOLD, REUBEN
Application No. 15/257,988
Filed: 7 Sep 2016
For: HAIR CUTTING ASSEMBLY AND ASSOCIATED METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 28, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper inventor’s oath or declaration (or substitute statement) prior to payment of the issue fee.  The instant application was filed on September 7, 2016, with an Application Data Sheet (ADS) setting forth the sole inventor as “Rueben Fingold”.  Also filed on September 7, 2016 was a Substitute Statement for “Reuben Fingold”, signed by Elizabeth B. Fingold as the executrix for the deceased inventor.  However, a Substitute Statement was not provided for “Rueben Fingold” as set forth in the ADS.  Applicant paid the issue fee on April 3, 2019.  Accordingly, the application became abandoned on April 4, 2019.  The Office mailed a Notice of Abandonment on July 30, 2019.  Applicant filed petitions to revive on July 31, 2019 and December 30, 2019, which were dismissed in decisions mailed on December 20, 2019 and January 17, 2020, respectively.
  
With the instant renewed petition, Applicant points out that a petition to withdraw from issue and an RCE were previously filed on February 3, 2020.  The other requirements for a grantable petition were previously satisfied.  In view thereof, the petition to revive is granted.

The application is being forwarded to Group Art Unit 3724 for consideration of the RCE and the submission (a request to correct inventorship), both filed February 3, 2020.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions